Order entered December 23, 2022




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-01214-CV

             STRUCSURE HOME WARRANTY, LLC, Appellant

                                          V.

                    DANICA MATHES, ET AL., Appellees

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-13529

                                     ORDER

      Before the Court is appellant’s December 22, 2022 unopposed second

motion for an extension of time to file its opening brief. We GRANT the motion

and extend the time to December 29, 2022. We caution appellant that further

extension requests will be disfavored.


                                               /s/   KEN MOLBERG
                                                     JUSTICE